UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE TRUSTEES OF THE LOCAL 295 IBT EMPLOYER
GROUP PENSION FUND and THE LOCAL 295 IBT
EMPLOYER GROUP PENSION FUND,

                               Plaintiffs,
                                                         CIVIL ACTION NO.: 19 Civ. 7955 (KPF) (SLC)
       against
                                                                           ORDER


LIONE EXPRESS, INC., et al.,

                               Defendants.

SARAH L. CAVE, United States Magistrate Judge:

       The Court conducted a telephone conference today, December 17, 2019. The parties

are directed to submit, via email at Cave_NYSDChambers@nysd.uscourts.gov, a list of dates

and times on which the parties are available for a settlement conference. The parties should

choose from the following dates, select all available dates and times, and rank their choices.

       The Court is available on

           1. Monday, January 27, 2020 at 2:00 pm;

           2. Tuesday, January 28, 2020 at 2:00 pm;

           3. Wednesday, February 5, 2020 at 2:00 pm; and

           4. Thursday, February 6, 2020 at 10:00 am and 2:00 pm.
Dated:   New York, New York
         December 17, 2019

                                  SO ORDERED



                                  _________________________
                                  SARAH L. CAVE
                                  United States Magistrate Judge




                              2
